Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered June 6, 2011, as amended October 4, 2011, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 19 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and *463was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations.
The court properly charged manslaughter in the first degree as a lesser included offense of murder in the second degree since there was a reasonable view of the evidence that defendant intended to cause serious physical injury as opposed to death (see People v Butler, 57 NY2d 664 [1982], revg on dissenting op of Sandler, J., 86 AD2d 811, 814-815 [1982]).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Friedman, Acosta, Moskowitz and Gische, JJ.